Citation Nr: 9915392	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee with arthroscopy scars, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for synovitis of 
the left ankle, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for deep venous 
thrombosis of the left common femoral vein, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an effective date prior to December 6, 
1996 for the assignment of a 30 percent disability rating for 
deep venous thrombosis of the left common femoral vein.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a September 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied evaluations in excess of 10 percent for 
the veteran's disabilities of the left knee and left ankle, 
and granted a 30 percent evaluation for deep venous 
thrombosis of the left common femoral vein, effective from 
December 6, 1996.


FINDINGS OF FACT

1.  The service connected disability of the left knee is 
manifested by moderate impairment due to complaints of pain, 
swelling, and instability of the knee; objective findings of 
instability, tenderness and crepitus, limited range of motion 
from 5 to 85 degrees; and X-ray evidence of arthritis.

2.  The veteran's left ankle disability is manifested by 
complaints of pain, stiffness, swelling, and loss of range of 
motion, as well as by objective evidence of marked limitation 
of motion, tenderness and pain on motion.

3.  Deep venous thrombosis is primarily manifested by 
persistent edema improved by elevating the leg, discoloration 
and impaired circulation, without current evidence of 
ulceration, but with some evidence of past ulceration.

4.  An increase in the disability characterized as deep 
venous thrombosis, consistent with the criteria required for 
a 30 percent evaluation was initially factually ascertainable 
on December 6, 1996 (consistent with the rating criteria 
applicable at that time).


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent for a left knee disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261, 5262 (1998).

2.  The assignment of a separate 10 percent evaluation for 
degenerative joint disease of the left knee is warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5261 (1998).

3.  The criteria for an evaluation of 20 percent for the left 
ankle disability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5020, 5262, 5270, 5271 (1998).

4.  The schedular criteria for an evaluation of 40 percent 
for deep venous thrombosis of the left common femoral vein 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7121 (1998).

5.  An effective date prior to December 6, 1996 for the grant 
of a 30 percent evaluation for deep venous thrombosis of the 
left common femoral vein is not warranted.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400(o)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity.  Proscelle, 2 Vet. 
App. at 631, 632;  See also Jones v. Brown, 7 Vet. App. 134 
(1994).  The veteran has testified that the symptoms of his 
service-connected disabilities have increased.  The Board 
finds that the veteran's claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107.  

Increased Evaluations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1998).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion. Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis [and] actually painful joints are entitled to 
at least the minimum compensable rating for the joint.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

I.  Left Knee

Factual Background

The veteran filed his original claim of entitlement to 
service connection for a disability of the upper left leg and 
left knee in August 1970.  By rating action of January 1971, 
the RO granted entitlement to service connection for 
residuals of a contusion of the left knee, for which a 
noncompensable evaluation was granted.  The grant was based 
upon service medical records which reflected that the veteran 
sustained a knee injury in February 1970, as well as upon 
findings made upon VA examination conducted in October 1970 
at which time a diagnosis of residuals of a contusion of the 
left knee manifested by a history of intermittent swelling of 
the left knee and deep pain along the medial aspect, was 
made.

In a January 1974 rating action a 10 percent evaluation was 
granted for the veteran's left knee disability.  The grant of 
the increased evaluation was based largely upon findings made 
during a VA examination conducted in December 1973.

In an April 1977 rating action, the RO granted a 20 percent 
evaluation for the veteran's left knee disability, based 
largely upon findings made during a February 1977 VA 
examination.   

The veteran's left knee disability was re-evaluated in a May 
1979 rating action at which time the disability evaluation 
assigned for that condition was reduced from 20 to 10 
percent, effective August 1, 1979, based upon findings made 
upon a VA examination conducted in April 1979.  That 
determination was appealed.  The claim initially came before 
the Board in September 1981 at which time it was remanded.  
In a July 1982 Board decision, an evaluation in excess of 10 
percent for the veteran's left knee disability was denied.

In December 1982, the veteran requested that the claim of 
entitlement to an increased evaluation for his left knee 
disability be re-evaluated.  In a February 1983 rating 
action, the RO denied an evaluation in excess of 10 percent 
for the veteran's left knee disability.  In January 1988, the 
veteran again requested that the claim of entitlement to an 
increased evaluation for his left knee disability be re-
evaluated.  In a June 1988 rating action, the RO denied an 
evaluation in excess of 10 percent for the veteran's left 
knee disability.

In April 1994, the veteran again requested that the claim of 
entitlement to an increased evaluation for his left knee 
disability be re-evaluated.  

A VA examination of the joints was conducted in December 
1994, at which time a diagnosis of left knee chronic 
patellofemoral pain or chondromalacia was made.

VA medical records reflect that in February 1995, the veteran 
underwent left knee arthroscopy and meniscectomy due to a 
meniscus tear.   

A VA examination of the peripheral nerves was conducted in 
June 1995.  An examination of the left knee revealed range of 
motion from 0 to 117 degrees, with pain.  A slight increase 
in joint fluid was noted.  Patellar pain and crepitation of 
the left knee were reported.  X-ray films of the left knee 
were normal.  

By rating action of June 1995, the RO denied an evaluation in 
excess of 10 percent for the disability of the left knee.

In February 1996, the veteran requested an increased 
evaluation for his disability of the left knee. VA medical 
records were submitted for the record which showed that in 
February 1996, range of motion of the left knee was 5 to 130 
degrees.  The February 1996 record also revealed 1+ anterior 
Lachmann's sign, no effusion and less pain than had been 
experienced previously, as reported by the veteran. 

In May 1996, the veteran submitted a statement from his 
physical therapist in which it was advised that the veteran 
wear spongy running shoes in order to decrease impact forces 
on his chronic arthritic knees and ankles.

By rating action of September 1996, the RO denied an 
evaluation in excess of 10 percent for the veteran's left 
knee disability.  

VA medical records showed that in September 1996, the veteran 
was seen for complaints of left knee and left ankle swelling, 
as well as tenderness.  Physical examination revealed range 
of motion from 0 to 130 degrees.  The evaluation was negative 
for evidence of effusion or laxity and Lachmann's testing was 
negative.  X-ray films showed progressive degenerative joint 
disease of the left knee.  The impression was mild 
degenerative joint disease.  

In February and March 1997, the RO received several lay 
statements attesting to the fact that the veteran was 
observed to have experienced significant problems and pain, 
affecting his left knee and lower extremity.

The veteran underwent a VA examination of the joints in June 
1997.  The veteran reported experiencing chronic and daily 
left knee pain for which he took Tylenol, swelling, morning 
stiffness, locking and collapse, as well as crepitation and 
difficulty in climbing and ascending stairs.  It was noted 
that the veteran wore a stabilizing brace and used a cane 
intermittently.  Examination of the knee revealed mild 
synovial thickening.  There was no gross effusion.  There was 
tenderness laterally and medially and in the patellofemoral 
joint.  Range of motion from 5 to 85 degrees was shown, and 
the veteran could not fully extend the knee.  There was 
evidence of lateral, medial, or anterior/posterior 
instability.  McMuray's testing was positive in the medial 
joint space.  Quadriceps muscles were equal.  A diagnosis of 
degenerative joint disease of the left knee with loss of 
range of motion was made.

By rating action of September 1997, the RO denied an 
evaluation in excess of 10 percent for the disability of the 
left knee.

In a rating action/Statement of the Case issued in June 1998, 
the RO denied an evaluation in excess of 10 percent for a 
disability of the left knee.

VA medical records dated in 1997 and 1998 were then added to 
the file.  These records reflected that the veteran 
participated in pain management treatment.  A record dated in 
May 1998 reflected that the veteran was no longer using a 
knee brace.  

In a rating action/Statement of the Case issued in September 
1998, the RO denied an evaluation in excess of 10 percent for 
a disability of the left knee.

The veteran presented testimony at a video hearing held 
before a member of the Board in February 1999.  The veteran 
testified that he experienced knee pain which on a scale of 1 
(slight) to 10 (most severe), he rated as a 5, sometimes 
escalating to 10.  The veteran testified that forced range of 
motion increased his knee problems.  He stated that he had 
been told by doctors that the next step medically would be 
total knee replacement.  The veteran indicated that he used 
two knee braces and a cane  and that he had undergone 
treatment for pain management as well as participating in 
physical therapy.   

Analysis

The veteran's left knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5257.  Under that 
Diagnostic Code a 10 percent evaluation is assigned where 
there is slight impairment due to recurrent subluxation, 
lateral instability, or other impairment of a knee, a 20 
percent evaluation will be assigned for moderate disability; 
and a 30 percent evaluation for severe disability.  38 C.F.R. 
Part 4, Diagnostic Code 5257.

In order for the veteran to be entitled to a higher 
evaluation for a left knee disability under the currently 
assigned Diagnostic Code, 5257, he must have an impairment 
which would warrant a 20 percent disability, specified as 
moderate recurrent subluxation or lateral instability.  Upon 
VA examination conducted in June 1997, the veteran reported 
that he experienced pain, crepitation, locking and collapse 
of the knee.  Physical examination findings revealed evidence 
of instability and a positive McMurray's test.  The evidence 
suggests that in 1998 the veteran experienced some relief 
from his symptoms particularly pain, and a May 1998 record 
reflected that he was no longer using a knee brace.  However, 
in hearing testimony presented in February 1999, the veteran 
did indicate that he still used the knee brace.  Overall, the 
evidence most nearly comports with a finding that the veteran 
experiences moderate recurrent subluxation and lateral 
instability, warranting a 20 percent evaluation under 
Diagnostic Code 5257.  In light of the clinical findings of 
1998, indicative of some improvement of the veteran's knee 
disability, the Board is unable to conclude that severe 
recurrent subluxation or lateral instability is shown.

The veteran has argued that his disability is more 
appropriately evaluated under Diagnostic Code 5258 and has 
also asserted that separate evaluations should be assigned 
for his knee disability and for degenerative joint disease of 
the knee.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

As previously noted, the veteran himself believes that 
Diagnostic Code 5258 would provide for the most appropriate 
rating criteria.  Under Diagnostic Code 5258, a 20 percent 
evaluation may be assigned for dislocated semi-lunar 
cartilage with frequent episodes of "locking," pain, and 
effusion in the joint.  A 20 percent evaluation is the 
highest schedular evaluation available under that Diagnostic 
Code, and accordingly inasmuch as a 20 percent evaluation has 
already been assigned herein, the matter is moot.  Moreover, 
the evidence did not reveal that the veteran's knee 
disability was characterized by dislocated semi-lunar 
cartilage.

Under other potentially applicable Diagnostic Codes, a 
noncompensable rating, a 10 percent rating, and a 20 percent 
rating are warranted for limitation of flexion in the leg 
when flexion is limited to 60 degrees, 45 degrees, and 30 
degrees respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1997).  A noncompensable rating, a 10 percent rating, and a 
20 percent rating are warranted for limitation of extension 
in the leg when extension is limited to 5 degrees, 10 
degrees, and 15 degrees respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).  In this case, the range of 
motion shown upon most recent VA examination of the left knee 
conducted in September 1997 was from 5 to 85 degrees.  The 
normal range of motion is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. 38 C.F.R. § 4.71, Plate II 
(1998).  The veteran does not meet the criteria for a 
compensable evaluation under either Diagnostic Codes 5260 and 
5261.

X-ray evidence from September 1996 indicated that the veteran 
has degenerative joint disease of the left knee.  A recent 
precedent opinion of the VA General Counsel, VAOPGCPREC 23-97 
(7/1/97), held that a claimant who has arthritis and 
instability of the knee may in certain circumstances be rated 
separately under Diagnostic Codes 5003 and 5257.  However, it 
was stated that a separate rating must be based upon 
additional disability.  Thus, when a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under Diagnostic Code 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  Cf. Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of 
zero-percent ratings is consistent with requirement that 
service connection may be granted only in cases of currently 
existing disability).  Where additional disability is shown, 
however, a veteran rated under Diagnostic Code 5257 can also 
be compensated under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, DC 5010 (1998), arthritis due to 
trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under DC 5003.  Under 38 C.F.R. § 
4.71(a) Diagnostic Code 5003, if degenerative arthritis is 
established by X-rays, a compensable rating may be awarded 
under three circumstances: (1) when limitation of motion 
meets the criteria in the diagnostic code(s) for the joint(s) 
affected and is objectively confirmed, such as by swelling, 
muscle spasm, or satisfactory evidence of painful motion; (2) 
when objectively confirmed limitation of motion is not 
sufficient to warrant a compensable evaluation under the 
applicable diagnostic code(s), 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  As to 
the third circumstance, Note 1 to D.C. 5003 precludes a 
compensable rating if a compensable rating or ratings are 
assigned based on limited motion, and Note 2 precludes a 
compensable rating for disorders listed in Diagnostic Codes 
5013 through 5024.

Inasmuch as the veteran's limitation of extension meets the 
criteria for a noncompensable evaluation under Diagnostic 
Code 5261, a separate evaluation for arthritis is warranted, 
since there is a showing of additional disability 
attributable to arthritis.  Moreover, under the provisions of 
Diagnostic Code 5003 when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable evaluation 
under the applicable diagnostic code (in this case Diagnostic 
Code 5261), a 10 percent rating is assigned for each major 
joint or minor joint group affected.  Accordingly, a separate 
10 percent evaluation is warranted for degenerative joint 
disease of the left knee under Diagnostic Code 5003. 

The evidence demonstrates that the severity of the service-
connected left knee disability is most nearly comparable to a 
20 percent disability evaluation under Diagnostic Code 5257.  
The Board notes that since the veteran's disability is rated 
under Diagnostic Code 5257, a code which is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, 
pertaining to functional impairment and factors to be 
considered upon evaluation of the joints, respectively, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
Further, the Board has determined that the assignment of a 
separate 10 percent evaluation for degenerative joint disease 
of the left knee is warranted.  The benefit sought on appeal 
is granted to the extent explained herein.

The Board has also considered whether the issue of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) is 
raised by the record. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity from a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the issue of 
entitlement under § 3.321(b)(1) is not raised by the record.  
The veteran has not submitted evidence that his service-
connected left knee disability affects employability in ways 
not contemplated by the rating schedule.  Further, there is 
no evidence to indicate that the musculoskeletal disability 
impairs earning capacity by requiring frequent 
hospitalizations or because medication required for that 
disability interferes with employment.  In Fanning v. Brown, 
4 Vet. App. 225, 229 (1993), the Court held that the Board 
was required to consider extraschedular entitlement under 38 
C.F.R. § 3.321(b)(1) where the record contains evidence that 
the veteran's disability (in that case, hernia residuals 
rated under Diagnostic Codes 7338 and 8630) required frequent 
hospitalizations and bed rest which interfered with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Further, 
neither the veteran nor his representative has specifically 
requested an extraschedular evaluation.  There is no 
indication that the veteran's service-connected disability 
influences employability in ways not contemplated by the 
rating schedule.  Accordingly, based on a review of the 
current evidence of record, the Board finds that the issue of 
extraschedular entitlement under § 3.321(b)(1) has not been 
raised by the record.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1993).  Consequently, the issue of entitlement to 
an extraschedular disability rating is not before the Board 
at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 (1996) and 
VAOPGCPRC 6-96 (August 16, 1996).  

II.  Left Ankle

Factual Background

The veteran originally filed a claim of entitlement to 
service connection for a left ankle disability secondary to a 
service-connected disability of the left knee in September 
1975.  By rating action of December 1975, the claim of 
entitlement to service connection for a left ankle disability 
was denied.  That decision was not appealed.

In May 1994, the veteran raised a claim of entitlement to 
service connection for a left ankle injury claimed as 
secondary to the service connected disability of the left 
knee.  A VA examination of the joints was conducted in 
December 1994, at which time a diagnosis of left ankle 
peroneal tendinitis was made.  The examiner opined that the 
symptoms of tendinitis were due to an altered gait pattern, 
secondary to the left knee and indicated that a left ankle 
disability was secondary to the left knee disability.

By rating action of June 1995, the RO granted service 
connection for peroneal tendonitis of the left ankle, for 
which an evaluation of 10 percent was assigned under 
Diagnostic Code 5271.

In February 1996, the veteran requested an increased 
evaluation for his disability of the left ankle.  

In May 1996, the veteran submitted a statement from his 
physical therapist in which it was advised that the veteran 
wear spongy running shoes in order to decrease impact forces 
on his chronic arthritic knees and ankles.

A VA medical statement dated in July 1997 was submitted for 
the record in which it was stated that the veteran had 
tendonitis of the left ankle for which he was required to 
wear a 3-D walker for 30 days and to take time off of work to 
rest the ankle.  It was also reported that the veteran would 
be required to wear a left ankle support for an undetermined 
time due to tendonitis and that the wearing of these supports 
would limit his daily activities.   In an addendum to the 
statement dated in August 1997, it was stated that the 
veteran could return to regular activity and work.  

The veteran underwent a VA examination of the joints in June 
1997.  The veteran reported experiencing left ankle pain and 
loss of range of motion.  Physical examination revealed that 
the veteran experienced pain in the left ankle laterally in 
the inframalleolar area and mild synovial thickening.  There 
was no instability demonstrated in the ankle.  The range of 
motion of the ankle was from zero degrees dorsiflexion to 35 
degrees plantar flexion.  A diagnosis of synovitis of the 
left ankle with loss of range of motion was made. 

A VA medical record dated in August 1997 reflected that the 
veteran reported a 50 to 80 percent improvement in ankle 
pain.  Physical examination revealed mild tenderness of the 
lateral ankle joint.  It was noted that the veteran could 
return to work with a lace up ankle brace to be worn when 
active or at work.  

By rating action of September 1997, the RO denied an 
evaluation in excess of 10 percent for the disability of the 
left ankle.

In a rating action/Statement of the Case issued in June 1998, 
the RO denied an evaluation in excess of 10 percent for a 
disability of the left ankle.

The veteran presented testimony at a video hearing held 
before a member of the Board in February 1999.  He testified 
that he experienced pain which was sometimes dull and other 
times sharp and excruciating.  He stated that he had been 
issued by a doctor a lace-up boot which he wore for three 
months, and thereafter he was issued a lace-up ankle brace.  
The veteran testified that more often activity aggravated his 
ankle symptomatology as opposed to relieving it.  He 
indicated that he basically experienced pain and limitation 
of motion of the ankle, as opposed to instability.

Analysis

The service-connected disability of the left ankle is 
currently assigned a 10 percent evaluation under Diagnostic 
Codes 5020-5271.  Diagnostic Code 5020 pertains to synovitis 
of the ankle.  Under the VA's Schedule for Rating 
Disabilities, synovitis is rated as degenerative arthritis on 
the basis of limitation of motion of the affected parts. 38 
C.F.R. § 4.71a, Diagnostic Code 5020.

Marked limitation of motion of the ankle warrants a 20 
percent evaluation; this is the highest schedular evaluation 
provided under Diagnostic Code 5271.  38 C.F.R. Part 4, Code 
5271.  Normal ranges of motion of an ankle are 0 degrees to 
20 degrees dorsiflexion and 0 degrees to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight ankle or 
knee disability, and a 20 percent rating is warranted for 
malunion of the tibia and fibula with moderate ankle or knee 
disability.  Impairment of the tibia and fibula represented 
by malunion with marked knee or ankle disability warrants a 
30 percent disability rating.  When impairment of the tibia 
and fibula results in nonunion with loose motion and 
necessitating a brace, a 40 percent rating is warranted. 38 
C.F.R. § 4.71a, DC 5262.

Under Diagnostic Code 5270 which applies to ankylosis of the 
ankle, a 20 percent rating is warranted if plantar flexion is 
less than 30 degrees.  In plantar flexion between 30 and 40 
degrees or dorsiflexion between 0 and 10 degrees, a 30 
percent evaluation is warranted.  In plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity, a 40 percent evaluation is warranted.

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  In other words, 
while several diagnostic codes may apply in a given case, 
"the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Thus, it would 
not be appropriate, for example, to combine a 20 percent 
rating under DC 5262 with a 20 percent rating under DC 5271, 
as it would entail compensating the veteran twice for 
essentially similar symptoms.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After consideration of the veteran's medical history, current 
symptomatology and other relevant factors, the Board finds 
that the most appropriate code for rating the ankle 
disability is 5271, the currently assigned Diagnostic Code.  
A review of the clinical evidence shows that the veteran's 
left ankle is symptomatic, manifested primarily by limitation 
of motion.  While limitation of motion of the left ankle is 
shown, there is no clinical evidence of left ankle ankylosis, 
and accordingly Diagnostic Code 5270 is not the most 
appropriate Code for rating purposes.  Similarly, Diagnostic 
Code 5262 would not be appropriate for rating purposes since 
the clinical findings have revealed no evidence of malunion 
of the tibia and fibula.

The most recent VA examination findings of June 1997 revealed 
that the veteran experienced pain in the left ankle laterally 
in the inframalleolar area and mild synovial thickening.  
There was no instability demonstrated in the ankle.  The 
range of motion of the ankle was from zero degrees 
dorsiflexion to 35 degrees plantar flexion.  A diagnosis of 
synovitis of the left ankle with loss of range of motion was 
made.  Inasmuch as normal ranges of motion of the ankle are 0 
degrees to 20 degrees dorsiflexion and 0 degrees to 45 
degrees plantar flexion, and the veteran has exhibited range 
of motion of 0 degrees dorsiflexion to 35 degrees plantar 
flexion, the findings most nearly comport with moderate 
limitation of motion as opposed to marked limitation of 
motion.  

The Board now turns to whether the veteran's left ankle 
disability warrants additional compensation pursuant to 38 
C.F.R. § 4.40 regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  The Board also notes that no 
objective findings of left ankle instability were described 
in the veteran's VA examination report of June 1997.  
However, there are additional abnormal findings for 
consideration.  For example, the veteran's left ankle was 
noted to be tender in an August 1997 medical record.  More 
importantly, he has continued to complain of left ankle pain, 
which was documented upon objective examination conducted in 
June 1997.  It is apparent from the veteran's statements and 
the relevant medical evidence of record that he experiences 
additional functional limitation of the left ankle, beyond 
the moderate limitation of motion shown by recent clinical 
evaluations, due to pain on use and requiring the use of an 
assistive aid including a boot and a brace.  Therefore, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the disability picture is tantamount to 
marked limitation of motion in the left ankle.  See 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, DC 5271; DeLuca, supra.  

Although a 20 percent evaluation is warranted for the 
veteran's left ankle disability, a rating in excess of 20 
percent is not warranted under any other potentially 
applicable diagnostic code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). 

III.  Deep Venous Thrombosis of the Left Common Femoral Vein

Factual Background

The veteran originally filed a claim of entitlement to 
service connection for phlebitis of the left leg in March 
1977.  By rating action of April 1977, the claim of 
entitlement to service connection for phlebitis of the left 
leg was denied.  The veteran filed a Notice of Disagreement 
with that determination in May 1977 and a Statement of the 
Case was issued in May 1977.  In a November 1977 rating 
action, the RO readjudicated and denied the claim of 
entitlement to service connection for phlebitis of the left 
leg.  A Supplemental Statement of the Case was issued in 
November 1977.  A substantive appeal was not filed.

In June 1994, the veteran raised a claim of entitlement to 
service connection for a severe rash of the left leg claimed 
as secondary to the service connected disability of the left 
knee.

VA medical records reflect that in February 1995, the veteran 
underwent left knee arthroscopy and meniscectomy due to a 
meniscus tear.  In April 1995, the veteran was hospitalized 
for continued swelling of the lower extremity which had 
occurred following the left knee surgery.  A diagnosis of 
left common femoral vein deep thrombosis was made during the 
veteran's April 1995 hospitalization.  

A VA examination of the peripheral nerves was conducted in 
June 1995.  At that time, the veteran complained of swelling 
of the left thigh.  Physical examination revealed some 
numbness of the left lower extremity of unknown etiology.

In September 1995, the veteran filed a claim of entitlement 
to service connection for nerve damage caused by the February 
1995 left knee surgery.  

In September 1995, the veteran submitted private medical 
evidence which included August 1995 medical records which 
reflected that upon examination, edema and some varicosities 
of the left lower extremity were shown.  It was also noted 
that there was no showing of skin changes consistent with 
chronic venous insufficiency.  A venous duplex evaluation of 
the lower extremity taken in August 1995 was abnormal due to 
findings of partially occlusive thrombosis present in the SFV 
at the mid-thigh and extending distally.

By rating action of February 1996, the RO granted service 
connection for deep venous thrombosis of the left common 
femoral vein for which a 10 percent evaluation was granted 
effective from April 3, 1995.  In February 1996, the veteran 
indicated that he had recently been treated for 
symptomatology of the left leg including blood clot 
residuals.  In November 1996, the veteran filed a Notice of 
Disagreement with the 10 percent evaluation assigned for deep 
venous thrombosis of the left common femoral vein.  A 
Statement of the Case was issued in November 1996.  A 
substantive appeal was not filed.

In a statement from the veteran received on December 13, 
1996, the veteran indicated that he had been seen on December 
6, 1996 by a VA vascular specialist.  VA medical records 
showed that the veteran was seen on December 6, 1996 at which 
time it was noted that the veteran experienced mild daily 
edema.  The evaluation was negative for evidence of ulcers, 
tingling or pain, or new edema.  Physical examination 
revealed lower extremity mild edema and mild venous statsis 
disease without ulceration and with good palpable pulses.  

In February and March 1997, the RO received several lay 
statements attesting to the fact that the veteran was 
observed to have experienced significant problems and pain, 
affecting his left knee and lower extremity.

The veteran underwent a VA examination of the veins and 
arteries in June 1997.  The medical history revealed that the 
veteran underwent arthroscopic surgery of the left knee in 
February 1995, following which he was discovered to have a 
deep venous thrombosis as found upon duplex ultrasound in 
April 1995.  The veteran reported that he took one aspirin a 
day and used elastic stocking for his venous condition.  He 
complained that he needed to elevate his leg five to six 
times a day to get rid of his edema and was unable to use his 
knee brace because of constriction and the possibility of a 
repeat episode of deep venous thrombosis.  

Physical examination conducted by VA in June 1997 revealed 
that the veteran walked with a limp favoring the left leg.  
Examination of the lower extremities revealed pallor below 
the left knee with a loss of muscle mass.  There was some 
bluish discoloration and rubor of the foot and at the end of 
the toes.  Brownish pigmentation was noted over the medial 
aspect of the foot, and there was a darkened area, measuring 
1 centimeter in diameter, over the medial aspect of the left 
heel where the veteran had previously described an ulcer.  
The assessment was status post deep venous thrombosis of the 
left femoral vein with residual swelling and impaired 
peripheral circulation.  

By rating action of September 1997, the RO granted a 30 
percent evaluation for deep venous thrombosis of the left 
common femoral vein, effective from December 6, 1996.  In 
September 1997, the veteran filed a Notice of Disagreement 
with the effective date assigned for the grant of the 30 
percent evaluation, arguing that instead the appropriate 
effective date should be February 12, 1996.  A Statement of 
the Case was issued in October 1997.

In February 1998 the veteran presented testimony at the RO 
pertaining to the claims of entitlement to an increased 
evaluation for deep venous thrombosis of the left common 
femoral vein, currently evaluated as 30 percent disabling and 
entitlement to an effective date prior to December 6, 1996 
for the assignment of a 30 percent disability rating for deep 
venous thrombosis of the left common femoral vein.  The 
veteran testified that the symptoms of his deep venous 
thrombosis included swelling and constant aching and required 
that he elevate his leg two to three times a day.  He also 
testified that he had to wear an elastic stocking and that he 
had to take aspirin to thin his blood.  He testified that the 
foot and leg were discolored.  He stated that his condition 
bothered him when he walked, that he could not stand for 
prolonged periods after 20 minutes, and that climbing stairs 
was a problem.  He testified that he received treatment every 
6 months for a check-up.  The veteran testified that he was 
taking medications which included aspirin and Tylenol.  With 
respect to the effective date, the veteran testified that he 
believed that the effective date of the 30 percent evaluation 
should go back to the date of the knee surgery, February 
1995, or to February 1996 when he filed a claim for an 
increased evaluation for deep venous thrombosis

In March 1988, a hearing officer rendered a decision denying 
an evaluation in excess of 30 percent for deep venous 
thrombosis of the left common femoral vein and denying an 
effective date prior to December 6, 1996 for the grant of a 
30 percent evaluation for deep venous thrombosis of the left 
common femoral vein.

The veteran provided testimony at a video hearing held before 
a member of the Board in February 1999.  The veteran 
testified that as a result of the thrombosis of the left leg 
he wore an elastic stocking every day, took blood thinning 
medication, and experienced cramping and swelling.  He also 
indicated that on a scale of 1 (slight) to 10 (severe) he 
experienced pain which rated from 7 to 9.  He indicated that 
at work he elevated the leg for 10 to 15 minutes so that the 
swelling would go down, and if necessary would repeat the 
process.  He indicated that the swelling would usually "go 
away" following elevation.

Analysis

The Board initially observes that applicable Diagnostic Code 
has recently been amended, effective January 12, 1998. See 62 
Fed. Reg. 65207 (December 11, 1997).  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Court held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Since 
there is no indication that retroactive application of the 
recent change has been enjoined, the Board will consider the 
provisions most favorable to the veteran. 

Under the version of 38 C.F.R. § 4.104, Diagnostic Code 7121 
effective prior to January 12, 1998, unilateral 
thrombophlebitis manifested by persistent moderate swelling 
of the leg which is not markedly increased on standing or 
walking is rated 10 percent disabling.  A 30 percent rating 
is warranted for persistent swelling of the leg or thigh, 
increased on standing or walking 1 or 2 hours, which is 
readily relieved by recumbency, and which involves moderate 
discoloration, pigmentation or cyanosis.  A 60 percent 
evaluation is warranted for persistent swelling that subsides 
only very slightly and incompletely with recumbency and 
elevation in addition to pigmentation, cyanosis, eczema or 
ulceration.  A 100 percent evaluation requires massive board-
like swelling with severe and constant pain at rest.  38 
C.F.R. Diagnostic Code 7121 (1997).

Under the currently effective regulation, Diagnostic Code 
7121 provides that post-phlebitic syndrome of any etiology 
with intermittent edema of the extremity or aching or fatigue 
after prolonged standing or walking, with symptoms relieved 
by elevation of the extremity or compression hosiery warrants 
a 10 percent disability rating.  Persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema, calls for a 
20 percent disability rating.  Persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, warrants a 40 percent disability rating.  
Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration leads to 
the assignment of a 60 percent disability rating.  Massive 
board-like edema with constant pain at rest calls for a 100 
percent disability rating.

To summarize the pertinent examination findings, which have 
been reported in detail above, the June 1997 VA examination 
identified pallor below the left knee with a loss of muscle 
mass.  There was some bluish discoloration and rubor of the 
foot and at the end of the toes.  The assessment was status 
post deep venous thrombosis of the left femoral vein with 
residual swelling and impaired peripheral circulation.  

The Board finds that the veteran's disability meets the 
requirements for a 30 percent disability rating under the old 
Diagnostic Code 7121 and 40 percent under the new Diagnostic 
Code.  Persistent edema and discoloration have been shown 
without current evidence of ulceration, but with some 
evidence of past ulceration.  To that extent, the new code is 
more favorable, and provides the basis for the grant of a 40 
percent evaluation.  

The question then is whether the veteran's disability meets 
the rating criteria required for a 60 percent evaluation 
under Diagnostic Code 7121.  In this regard, the Board 
believes that the older version of Diagnostic Code 7121 is 
more favorable to the veteran, at least at the 60 percent 
level.  Under the new Diagnostic Code, persistent ulceration 
is required ["and persistent ulceration"].  Under the old 
Diagnostic Code, ulceration is used in the disjunctive, not 
the conjunctive ["or ulceration"].  In this case, there is 
no current evidence of ulceration, based on the most recent 
VA examination report of June 1997.  

Rather, the veteran's disability is manifested by 
discoloration, impaired circulation and chronic swelling 
which subsides when he elevates the leg for 10 to 15 minutes 
according to the veteran's own February 1999 hearing 
testimony.  He testified that if he experienced swelling 
again, he would do the same thing.  However, the veteran did 
not indicate in his hearing testimony that when elevated that 
swelling resolved only very slightly and incompletely, as 
required for a 60 percent evaluation.  He indicated that the 
swelling would usually "go away" after elevating the leg.  
In the opinion of the Board, these manifestations are more 
consistent with a 40 percent disability rating under the new 
criteria, than with a 60 percent evaluation under the former 
rating criteria.  38 C.F.R. § 4.7 (1998).  There is no 
evidence whatsoever of massive board-like "swelling" 
(former Diagnostic Code 7121) or "edema" (new Diagnostic 
Code 7121) with constant pain.  Accordingly, a 100 percent 
disability rating is not warranted.  For the above reasons 
and bases, therefore, a 40 percent disability rating, and no 
higher is assigned for the venous insufficiency.

IV.  Entitlement to an effective date prior to December 6, 
1996 for the assignment of a 30 percent disability rating for 
deep venous thrombosis of the left common femoral vein.

The facts pertaining  to this claim are essentially the same 
as those presented above in conjunction with the claim of 
entitlement to an increased evaluation for deep venous 
thrombosis of the left common femoral vein.

Applicable Law and Regulations

With respect to the assignment of an effective date, the 
applicable law indicates that, except as otherwise provided, 
the effective date of an award based on an original claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991).   Except as 
otherwise provided, the effective date of an award of an 
increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  The effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o)(2).

Evidence in a claimant's file which demonstrates that an 
increase in disability was "ascertainable" up to one year 
prior to the claimant's submission of a "claim" for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues.  Scott v. Brown, 7 
Vet. App. 184, 188 (1994).  A "claim" is defined in the VA 
regulations, under 38 C.F.R. § 3.1(p) (1998), as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  Under 38 C.F.R. § 3.155 (1998), the submission of 
certain medical records may constitute an "informal claim" 
for an increase in disability compensation.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

Analysis

The Board in this case has carefully weighed the evidence of 
record and the veteran's contentions in light of the 
applicable law regarding the benefit sought.  The veteran has 
argued that the effective date for the grant of a 30 percent 
evaluation for deep venous thrombosis should be February 12, 
1996, when he filed his original claim of entitlement to an 
increased evaluation for deep venous thrombosis.  

By rating action of February 1996, the RO granted service 
connection for deep venous thrombosis of the left common 
femoral vein for which a 10 percent evaluation was granted 
effective from April 3, 1995.  In February 1996, the veteran 
indicated that he had recently been treated for 
symptomatology of the left leg including blood clot 
residuals.  In November 1996, the veteran filed a Notice of 
Disagreement with the 10 percent evaluation assigned for deep 
venous thrombosis of the left common femoral vein.  A 
Statement of the Case was issued in November 1996.  A 
substantive appeal was never filed, although the veteran 
submitted several statements in which he referred to his deep 
venous thrombosis.  On December 13, 1996, the veteran 
submitted a statement regarding his claim for an increased 
evaluation for deep venous thrombosis.  

The question, then is when was it factually ascertainable by 
the evidence that at an increase in the veteran's disability 
occurred.  Inasmuch as the amended criteria pertaining to 
Diagnostic Code 7121 were not effective until January 1998, 
the criteria which were in effect in 1996 provided that a 30 
percent rating was warranted for persistent swelling of the 
leg or thigh, increased on standing or walking 1 or 2 hours, 
which was readily relieved by recumbency, and which involved 
moderate discoloration, pigmentation or cyanosis.

Having reviewed the clinical evidence, the Board finds that 
the earliest ascertainable date of an increase in the 
veteran's vascular disability was December 6, 1996, the date 
upon which VA medical records documented the presence of 
edema requiring elevation.  The evidence dated prior to 
December 6, 1996 does not reflect that it was factually 
ascertainable that an increase in disability occurred prior 
to that time.  While there had been some earlier evidence of 
edema and varicosities, there had been no evidence of 
persistent swelling with moderate discoloration, pigmentation 
or cyanosis.  

In short, the pertinent regulations do not provide a basis 
upon which an increased disability evaluation may be assigned 
effective prior to December 6, 1996.  Accordingly, the appeal 
as to this issue must fail.


ORDER

Entitlement to a 20 percent evaluation for a disability of 
the left knee is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a separate 10 percent evaluation for 
degenerative joint disease of the left knee is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to a 20 percent evaluation for a left ankle is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to a 40 percent evaluation for deep venous 
thrombosis of the left common femoral vein is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


An effective date prior to December 6, 1996 for the grant of 
a 30 percent evaluation for deep venous thrombosis is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

